EXHIBIT 10.40

SHAREHOLDERS AGREEMENT

        This Shareholders Agreement (the “Agreement”) made as of July 4, 2000 by
and between by SanDisk Corporation, a Delaware corporation (“S”), and The Israel
Corporation, an Israeli corporation (“I”).

RECITALS

        WHEREAS I is a shareholder of T, an Israeli corporation (the “Company”);

        WHEREAS S has entered into a Share Purchase Agreement with the Company
dated July 4, 2000 (the “Share Purchase Agreement”) pursuant to which S shall
purchase, subject to the terms and conditions thereof, 866,551 Shares; and

        WHEREAS The parties hereto desire to set forth their agreements with
respect to their shareholdings in the Company.

        NOW, THEREFORE, in consideration of the mutual promises and agreements
herein contained, the parties hereto hereby agree as follows:

        1.  Definitions

        The following terms will have the meaning ascribed to them in this
paragraph when used in this Agreement:

              (a)  “Shares” - Ordinary Shares, par value NIS 1.00 per share, of
the Company (adjusted for any reorganization, recapitalization, share split,
share dividend and securities at any time issued by the Company in exchange for
such shares or in connection with any distribution, merger, sale of assets,
consolidation or other action by the Company). In each case in which this
Agreement specifies a number of Shares such number will be subject to the
adjustment described herein.

              (b)  “Permitted Transferee” - any entity at least the majority of
the voting rights in which is held by the transferring shareholder, provided
that (i) such entity is or becomes a party to this Agreement and agrees in
writing to be bound by all the provisions of this Agreement, and (ii) such
transferring shareholder shall not be relieved of its obligations hereunder.

              (c)  “Equity Securities” means any securities having voting rights
in the election of the Board of Directors of the Company not contingent upon
default, or any securities evidencing an ownership interest in the Company, or
any securities convertible into or exercisable for any shares of the foregoing,
or any agreement or commitment to issue any of the foregoing. For the purpose of
this definition and the definitions ascribed to “Offered Shares, “Excess Offered
Shares” and “Co-Sale Shares”, the restrictions on the transfer of equity
securities of the Company, as set forth in Sections 3, 4 and 5 of this
Agreement, shall not apply to an amount of the Company’s share capital in excess
of 5.4 million shares, subject to proportionate adjustment upon stock splits,
stock dividends, reclassification, recapitalization or any similar change
affecting the Compan y’s share capital, provided that in the event that S fails
to exercise Additional Purchase Obligation B-1 and the Optional Additional
Purchase Obligations accordingly terminate, Sections 4 and 5 shall terminate and
the restrictions contained in Section 3 shall apply only to 2.7 million shares.
In addition, in the event that for any reason S does not exercise any series of
Additional Purchase Obligations by its prescribed exercise date the amount of
shares included in this definition (i.e. not in excess of 5.4 million or 2.7
million shares, as the case may be) (“Equity Securities”) shall be decreased by
an equivalent amount of shares represented by such non-exercised warrants.

              (d)  “Share Purchase Agreement” shall have the meaning ascribed to
it in the recitals to this Agreement.

              (e)  “Shareholders” means S, I, their Permitted Transferees and
other parties who have joined this Agreement in accordance with Sections 6 or
9.10 to this Agreement, and which hold Shares at the date in question.


--------------------------------------------------------------------------------

              (f)   “Major Holder” means any Shareholder holding at least 5% of
the Company’s outstanding Equity Securities and which is a party to this
Agreement. For the purpose of this definition the holdings of a Shareholder and
all its Permitted Transferees shall be calculated together.

              (g)  “Closing” as defined in the Share Purchase Agreement.

        2.  Board of Directors

              2.1.  Each Shareholder hereby agrees to attend and vote (or cause
to be voted) at general meetings of shareholders of the Company all of its
Shares (i) to vote for the election of the following persons to the Board of
Directors of the Company and for any other resolution which is necessary in
order to facilitate such election and (ii) to vote against the election of any
other person to the Board of Directors of the Company or against any resolution
the effect of which is to prevent or impede such election, other than in
accordance with this Agreement:

                     2.1.1.  From the Closing and thereafter:  

                            (a)  1 nominee designated by S, provided that in the
event that, from the date on which S exercises the Series A-3 Additional
Purchase Obligations and thereafter, S and its Permitted Transferees hold
together in the aggregate less than 5% of the outstanding Shares, then S shall
not be entitled to designate any nominee, provided further that if subsequently
S and its Permitted Transferees become together the holders of 5% of the
outstanding Shares then S shall again be entitled to designate a nominee.

                            (b)  2 nominees designated by I, provided that, (i)
in the event that I and its Permitted Transferees hold together in the aggregate
less than 10% of the outstanding shares, then I shall be entitled to designate
only one nominee, provided further that if subsequently I and its Permitted
Transferees become together the holders of 10% of the outstanding shares then I
shall again be entitled to designate two nominees and (ii) in the event that I
and its Permitted Transferees hold together in the aggregate less than 5% of the
outstanding shares, then I shall not be entitled to designate any nominee,
provided further that if subsequently I and its Permitted Transferees become
together the holders of less than 5% of the outstanding shares then S shall
again be entitled to designate a nominee.

                            (c)  2 External Directors (as defined in the Israeli
Companies Law - 1999 (the “Companies Law”)) recommended by the Board of
Directors of T, assuming the Company is obliged under the Companies Law to
nominate External Directors.

                            (d)  1 other person who shall be a member of the
Company’s management, including either of the Company’s co-CEOs, provided that
it is understood that the two co-CEOs may alternate service on the Company’s
Board of Directors at intervals to be determined by the Board (excluding the
management director). In the event that the two co-CEOs do rotate service on the
Board, the parties agree to cause the CEO not serving to have observer status.

                            (e)  1 or 2 other person(s) who shall be designated
by T’s Wafer Partners (as defined in the Share Purchase Agreement).

                            (f)  Such other directors as agreed upon between I
and S.

                            (g)  A representative of I (who will be one of the
nominees under clause (b) above) as Chairman of the Board.

                     2.1.2.  Each Shareholder further agrees that in the event
that any party that is entitled to nominate a director under this Agreement
decides to terminate or replace such director, then the Shareholders shall vote
(or cause to be voted) all of his or its Shares to cause the termination of
office or the replacement of such director, in accordance with the decision of
the Shareholder who nominated such director pursuant to the provisions of this
Section 2.1, and cause, if required, a general meeting of shareholders of the
Company to be held for such purpose.

              2.2.  (a)  S undertakes upon itself, for as long as it is entitled
to nominate a director to the Board of Directors, as specified above, not to
nominate to the Board of Directors of the Company a director who is an employee
or consultant of the Company.


--------------------------------------------------------------------------------

                     (b)  I undertakes upon itself for as long as it is entitled
to nominate a director to the Board of Directors, as specified above, not to
nominate to the Board of Directors of the Company a director who is an employee
or consultant of the Company.

              2.3.  In the event that the number of nominees to the Board of
Directors which a party is entitled to nominate is decreased or terminated as
per Section 2.1 above, the respective Shareholder who nominated such director
agrees to lawfully cause such director to immediately resign from the Board of
Directors and in the absence of such resignation within 24 hours of such
decrease or termination, all the Shareholders agree to take such action as is
necessary to cause a general meeting of shareholders of the Company to be
assembled, and to vote all their Shares in order to remove such director from
the Board of Directors. In each such case the number of members of the Board of
Directors shall decrease accordingly.

        3.  Restrictions on Transfer of Equity Securities.

              3.1.  From the date of this Agreement and until the end of three
years from the Closing (the “Restricted Period”) neither I and any of its
Permitted Transferees nor S and any of its Permitted Transferees shall sell,
assign, transfer, pledge, hypothecate, or otherwise encumber or dispose of in
any way (hereinafter referred to as “Transfer”), all or any part of or any
interest in the Equity Securities now or hereafter owned or held by such
parties.

              3.2.  Notwithstanding Section 3.1 hereof, during the Restricted
Period (i) I and its Permitted Transferees may transfer up to an aggregate of
1,200,000 Shares and (ii) S and its Permitted Transferees, to the extent S holds
in excess of 2.7 million shares, may transfer up to 1,200,000 shares in excess
of its holding of 2.7 million shares, subject to the following restrictions: (a)
any Transfer made other than in accordance with clause (b) shall be effected
only after compliance with Section 4 hereof; and (b) any Transfer made by sale
of Shares in the public markets pursuant to and in accordance with Rule 144
under the Securities Act (a “Public Sale”) shall be effected only after the
Shareholder offering to effect the Public Sale shall have given the other Major
Holders, at least two business days prior to the proposed Public Sale, written
notice setting forth its intention to Tr ansfer, the number of Shares proposed
to be Transferred and the manner of disposition; the other Major Holders may, by
written notice to the Shareholder proposing to make the Public Sale served on
such Shareholder at least 12 hours prior to the Public Sale, exercise a right of
first refusal to purchase all or any part of the Shares proposed to be
Transferred in the Public Sale at a price per share equal to the average closing
price of the Shares in the seven trading days preceding the date of the notice.
Any Shares with respect to which the other Major Holders have not exercised such
right of first refusal, may be Transferred in accordance with such notice of
Public Sale within a period of 45 days after the date of the notice of Public
Sale at such price per share as determined by the Shareholder effecting such
Public Sale.

              3.3.  From the end of the Restricted Period any Transfer by I and
any of its Permitted Transferees and by S and any of its Permitted Transferees
may only be made pursuant to the provisions of Sections 4 and 5 below.

        4.  Rights of First Refusal.

              4.1.  Transfer Notice. Subject to the provisions of Section 3, if
at any time, any Shareholder proposes to Transfer Equity Securities to one or
more third parties pursuant to an understanding with such third parties (a
“Disposition”), then such Shareholder (a “Selling Shareholder”) shall give the
Company and each of the Major Holders, a written notice of its intention to
effect the Disposition (the “Transfer Notice”), which Transfer Notice shall
include (i) a description of the Equity Securities to be transferred (“Offered
Shares”), (ii) the identity of the prospective transferee(s) and (iii) the
consideration and the material terms and conditions upon which the proposed
Disposition is to be made. The Transfer Notice shall certify that the Selling
Shareholder has received a firm offer from the prospective transferee(s) and in
go od faith believes a binding agreement for the Transfer is obtainable on the
terms set forth in the Transfer Notice. The Transfer Notice shall also include a
copy of any written proposal, term sheet or letter of intent or other agreement
relating to the proposed Disposition. Notwithstanding the foregoing, in the
event that any Shareholder proposes to pledge Shares to a banking institution,
such pledge shall be permitted only if such Shareholder effects the pledge
subject to the provisions of Sections 4 and 5 hereof, furnishes to the other
parties hereto a written representation of the Shareholder confirming that, and
evidence which is reasonably satisfactory to indicate that, such pledge is
subject to Sections 4 and 5 and ensures that no voting rights with respect to
the Shares are granted to the banking institution.

3


--------------------------------------------------------------------------------

              4.2.  Major Holders’ Option. Each Major Holder shall have an
option for a period of thirty (30) days from its receipt of the Transfer Notice
to elect to purchase its respective pro rata share of the Offered Shares, and in
the event that any other Major Holder does not exercise its right hereunder, its
pro rata share of such Offered Shares not purchased by the other Major Holders
(the “Excess Offered Shares”), at the same price and subject to the same terms
and conditions as described in the Transfer Notice. Each Major Holder may
exercise such purchase option and, thereby, purchase all or any portion of its
pro rata share of the Offered Shares, and in the event that any Major Holder
does not exercise its right hereunder, its pro rata share of the Excess Offered
Shares, by notifying the Selling Shareholder and the Company in writing, before
expiration of the thirty (30) day period as to the number of Offered Shares and
Excess Offered Shares, if any, which it wishes to purchase (the “Purchase
Notice”). Failure to respond to the Transfer Notice: (a) within the applicable
period will be considered a waiver of the right to exercise the right set forth
in this Section 4.2; and (b) within forty-five days after receipt of the
Transfer Notice will be considered a waiver of the right of co-sale set forth in
Section 5.1, provided that the Transfer Notice clearly references such right of
co-sale. Each Major Holder’s pro rata share of the Offered Shares, or of the
Excess Offered Shares, as the case may be, shall be a fraction of the Offered
Shares, or of the Excess Offered Shares, as the case may be, of which the number
of Shares owned by such Major Holder on the date of the Transfer Notice shall be
the numerator and the total number of Shares held by all such Major Holders
(excluding the Selling Shareholder) on the date of the Transfer Notice shall be
the denominator.

              4.3.  If Major Holder(s) give the Selling Shareholder(s) Purchase
Notice(s) pursuant to Section 4.2 above with respect to all and not part of the
Offered Shares, then the Selling Shareholder shall not effect the Disposition to
the third party transferee rather to the Major Holder(s) exercising their right
of first refusal and then payment for the Offered Shares shall be by check or
wire transfer to a bank account to be designated by the Selling Shareholder,
against delivery of the Offered Shares to be purchased at a place agreed upon
between the parties and at the time of the scheduled closing therefor, which
shall be no later than forty five (45) days after the Selling Shareholders’
receipt of the Purchase Notice, unless the Transfer Notice contemplated a later
closing with the prospective third party transferee(s) in which case the closing
of the purchase by the Major Holding may b e held until such later date.

              4.4.  Each Major Holder shall be entitled to apportion Offered
Shares to be purchased among its Permitted Transferees, provided that such
Purchaser notifies the Selling Shareholder of such allocation.

              4.5.  The rights of first refusal set forth in this Section 4
shall extend until the two-year anniversary of the Closing and be automatically
renewed for two additional years unless the parties hereto agree, prior to the
second anniversary of the Closing, to terminate such rights.

        5.  Right of Co-Sale.

              5.1.  To the extent the Major Holders do not exercise their right
of first refusal in respect of all of the Offered Shares pursuant to Section 4
above, then S and I, each, (a “Co-Sale Holder” for purposes of this Section 5)
shall be entitled to notify the Selling Shareholder in writing in the Purchase
Notice referred to in Section 4.2 and subject to the terms thereof and shall
have the right to participate in the Disposition on the same terms and
conditions as specified in the Transfer Notice. Such selling Co-Sale Holder’s
notice to the Selling Shareholder shall indicate the number of shares of Equity
Securities the Co-Sale Holder wishes to sell under its right to participate.

              5.2.  Each Co-Sale Holder may sell all or any part of that number
of Offered Shares equal to the product obtained by multiplying (i) the aggregate
number of Offered Shares by (ii) a fraction, the numerator of which is the
number of Shares owned by the Co-Sale Holder on the date of the Transfer Notice
and the denominator of which is the total number of Shares owned by all of the
Co-Sale Holders and the Selling Shareholder on the date of the Transfer Notice
(the “Co-Sale Shares”).

              5.3.  Each Co-Sale Holder shall effect its participation in the
sale by promptly delivering to the Selling Shareholder for Transfer to the
prospective purchaser one or more transfer deeds, properly executed for
Transfer, which represent the number of Offered Shares which such Co-Sale Holder
elects to sell. The transfer deeds that the Co-Sale Holder delivers to the
Selling Shareholder as provided above shall be transferred to the prospective
purchaser in consummation of the sale of the Offered Shares pursuant to the
terms and conditions specified in the Transfer Notice, and the Selling
Shareholder shall concurrently therewith remit to such Co-Sale Holder that
portion of the net sale proceeds to which such Selling Holder is entitled by
reason of its participation in such sale. To the extent that any prospective
purchaser or purchasers prohibits such assignment or otherwise refuses to
purchas e

4


--------------------------------------------------------------------------------

shares or other securities from a Co-Sale Holder exercising its rights of
co-sale hereunder, the Selling Shareholder shall not sell to such prospective
purchaser or purchasers any Offered Shares unless and until, simultaneously with
such sale, the Selling Shareholder shall purchase such shares or other
securities from such Selling Holder for the same consideration and on the same
terms and conditions as the proposed transfer described in the Transfer Notice.

              5.4.  Non-Exercise of Rights. To the extent that the Major Holders
have not exercised in full their rights to purchase all the Offered Shares
within the time periods specified in Section 4.2, the Selling Shareholder shall
have a period of ninety (90) days from the expiration of the 45 day period set
forth in Section 4.2 (the “Ninety Day Period”) to sell the Offered Shares and
the Co-Sale Shares, if any, upon terms and conditions (including the purchase
price) no more favorable than those specified in the Transfer Notice to the
third-party transferee(s) identified in the Transfer Notice. The third-party
transferee(s) shall, as a condition to such transfer, become a party to Section
2 of this Agreement and become subject to all the provisions included therein
unless waived by Major Holders, holding in the aggregate 75% of the aggregate
number of shares of the Company he ld at such time by all Major Holders. In the
event that the Selling Shareholder and the third-party transferee remain
desirous of consummating the sale or disposition of the Offered Shares and the
Co-Sale Shares, if any, yet due to a delay resulting from failure to obtain
third party approvals, the sale or disposition of the Offered Shares and the
Co-Sale Shares, if any, cannot be consummated within the Ninety Day Period, the
Ninety Day Period shall be extended by a further period of up to ninety (90)
days (the “Second Ninety Day Period”). Notwithstanding the aforesaid in the
previous sentence, in the event that the Selling Shareholder does not consummate
the sale or disposition of the Offered Shares and the Co-Sale Shares, if any,
within the Ninety Day Period or the Second Ninety Day Period, as the case may
be, the Major Holders’ first refusal rights and the Co-Sale Holders’ co-sale
rights shall continue to be applicable to any subsequent disposition of the
Offered Shares by such Sellin g Shareholder until such right lapses in
accordance with the terms of this Agreement.

              5.5.  Sale of Shares Under Rule 144. Notwithstanding the
provisions of Sections 4 and 5, in the event of a Public Sale effected after the
expiration of the Restricted Period, the Selling Shareholder shall be permitted
to effect the Public Sale subject to and in accordance with Rule 144 (including,
without limitation, the volume limitations included therein), and such Public
Sale shall not be subject to the rights of first refusal and co-sale set forth
in Sections 4 and 5.

              5.6.  Limitations to Rights of Refusal and Co-Sale.
Notwithstanding the provisions of Sections 3, 4 and 5 of this Agreement, any
Shareholder may sell or otherwise assign, with or without consideration, Equity
Securities to any Permitted Transferee, provided, however, that any Permitted
Transferee shall, prior to receiving any such Equity Securities and as a
condition to the effectiveness of any such sale or assignation, become a party
to this Agreement and undertake to return such Equity Securities to its
transferor in the event that the Permitted Transferee ceases to be a Permitted
Transferee in relation to its transferor.

        6.  [Omitted]

        7.  Purchase of Additional Shares.

              I and S shall coordinate the purchase of additional Shares in
excess of the Shares owned by such Shareholder as of the date of execution of
this Agreement.

        8.  Term and Termination

              This Agreement shall be in effect from the date hereof and until
the earlier of (i) twelve (12) years from the Closing; or (ii) the termination
of the Share Purchase Agreement. In the event S shall not exercise Additional
Purchase Obligation B-1, Sections 4, 5 and 7 shall terminate. In addition, if
Additional Purchase Obligation B-1 shall have been exercised, this Agreement
shall thereafter not have any further force and effect to any Shareholder from
the date that, and as long as, such Shareholder holds less than 10% of the
Company’s outstanding share capital.

        9.  General Provisions

              9.1.  Expenses. Each party to this Agreement will bear its
respective expenses incurred in connection with the preparation, execution, and
performance of this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants.

5


--------------------------------------------------------------------------------

              9.2.  Public Announcements. Any public announcement or similar
publicity with respect to this Agreement will be issued, if at all, by mutual
agreement by S and I and any other parties hereto, subject to limitations
contained in the Share Purchase Agreement.

              9.3.  Confidentiality. The parties to this agreement will maintain
in confidence, and will cause the directors, officers, employees, agents, and
advisors to maintain in confidence, this Agreement and any written information
furnished by another party in connection with this Agreement, unless (a) such
information is already known to such party or to others not bound by a duty of
confidentiality or such information becomes publicly available through no fault
of such party, (b) the use of such information is necessary or appropriate in
making any filing or obtaining any consent or approval required for the
consummation of this Agreement, or (c) the furnishing or use of such information
is required by any U.S., Israeli or other federal, state, local or
administrative order, law, ordinance, or regulation or by the applicable rules
of any stock exchange.

              9.4.  Notices. All notices, consents, waivers, and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt),
provided that a copy is mailed by registered mail, return receipt requested, or
(c) when received by the addressee, if sent by a recognized overnight delivery
service (receipt requested), in each case to the appropriate addresses and
telecopier numbers set forth below (or to such other addresses and telecopier
numbers as a party may designate by notice to the other parties):

 S: Attention: President and CEO
Facsimile No.: (408) 542-0600



 with a copy to: SanDisk Corporation
Attention: Vice President and General Counsel
Facsimile No.: (408) 548-0385



 I: Attention: Udi Hillman
Facsimile No.: 972-3-695-3631



              9.5.  Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against any of the parties solely in the courts of the
State of California, and each of the parties consents to the jurisdiction of
such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Process in any action
or proceeding referred to in the preceding sentence may be served on any party
anywhere in the world.

              9.6.  Further Assurances. The parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

              9.7.  Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

              9.8.  Entire Agreement. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter.

6


--------------------------------------------------------------------------------

              9.9.  Modification. This Agreement may not be amended except by a
written agreement executed only by S (or its Permitted Transferees in case S do
not hold Share of the Company) and I (or its Permitted Transferees in case I do
not hold Share of the Company). In the event that any person is added to this
Agreement as a party as contemplated by Section 5.7 of the SPA, then the parties
hereto will cooperate to amend this Agreement to provide similar voting support
by the parties hereto for any director seat agreed by the Company to be
allocated to such additional party.

              9.10.  Assignments, Successors, and no Third-Party Rights. Neither
party may assign any of its rights under this Agreement, except for such
assignments made to Permitted Transferees along with the transfer of Shares to
such Permitted Transferees, without the prior consent of the other parties.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors and permitted
assigns of the parties.

                     Nothing expressed or referred to in this Agreement will be
construed to give any person or entity other than the parties to this Agreement
any legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. Subject to the above, this
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

              9.11.  Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

              9.12.  Section Headings, Construction. The headings of Sections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

              9.13.  Time of Essence. With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

              9.14.  Governing Law. Subject to such provisions of the Israeli
Companies Law which are applicable to this Agreement and which may not be
stipulated, this Agreement will be governed by the laws of the State of
California without regard to conflicts of law principles.

              9.15.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

        IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first written above.





     S:


  By:   /s/ Eli Harari     

--------------------------------------------------------------------------------

     President





     I:


  By:   /s/ Yossi Rosen & Udi Hillman     

--------------------------------------------------------------------------------

    


7


--------------------------------------------------------------------------------